Citation Nr: 1106893	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954, 
and from June 1954 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the Veteran's request to 
reopen a previously denied claim for service connection for 
bilateral hearing loss. 

On his substantive appeal, the Veteran requested a Board Hearing 
at the RO (Travel Board hearing).  A Travel Board hearing was 
scheduled in July 2009; however, a note in the file indicates 
that the Veteran cancelled the hearing the day before.  As the 
claims file does not reflect that he requested that the hearing 
be rescheduled, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702(e) (2010).

In a September 2009 decision, the Board reopened the previously 
denied claim for service connection for bilateral hearing loss 
and remanded the underlying claim to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran asserts that his current hearing loss is related to 
noise exposure during his naval military service.  Specifically, 
he contends that he was exposed to noise while working on the 
flight decks of various naval ships.  His military personnel 
records show that he was assigned to several aircraft carriers 
and that his military occupational specialties included aviation 
fireman, and other flight-line related positions.  Hence, noise 
exposure during military service is conceded.  

The Veteran's service treatment records, however, are 
unremarkable for any hearing loss during service.  At his 
September 1969 discharge examination, pure tone thresholds were 
in the normal range.  The Board points out, however, that the 
absence of in-service evidence of hearing loss is not necessarily 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

In September 2009, the Board remanded the claim for additional 
development.  A remand by the Board confers upon the Veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  

As noted in the September 2009 remand, the Veteran's claims file 
includes a May 2007 VA audiological examination report, along 
with an August 2007 addendum to that report.  In August 2007, the 
audiologist that conducted the May 2007 VA examination reviewed 
the Veteran's claims file and opined that the Veteran's tinnitus 
was at least as likely as not related to noise exposure during 
military service, but that the Veteran's hearing loss was less 
likely related to service.  The May 2007 VA examiner, however, 
provided no rationale for her opinion.  

The Veteran's representative has argued that it stands to reason 
that military noise exposure sufficient to cause tinnitus would 
also be sufficient to cause hearing loss.  In its September 2009 
remand, the Board essentially agreed that the May 2007 VA 
examiner's opinion, without further explanation, seemed 
incongruous.  Hence, the Board remanded the claim for another VA 
audiological examination to confirm that the Veteran had a 
current hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385 and, if so, for an opinion as to whether such hearing 
loss was related to military service.  The VA examiner was 
specifically requested to explain why he or she agreed or 
disagreed with the May 2007 VA examiner's opinion that the 
Veteran's tinnitus was related to service, but that his hearing 
loss was not.  

Following the Board's remand, another VA audiology examination 
was conducted in August 2010.  The results reflect that the 
Veteran's met the definition for a hearing loss disability under 
38 C.F.R. § 3.385.  The August 2010 VA examiner reviewed the May 
2007 VA examination report, but did not review that examiner's 
opinion, which was noted in the August 2007 addendum.  Hence, the 
August 2010 examiner did not address whether she agreed or 
disagreed with the May 2007 VA examiner's conclusion that 
tinnitus was related to service, but hearing loss was not, nor 
did she explain the reasons for this opinion.  Unfortunately, the 
August 2010 examiner did not respond to all of the Board's remand 
directives.  Hence, remand, consistent with Stegall, is 
warranted. 

The Board also notes that the September 2009 remand directed the 
examiner to opine on the results of a private September 2004 
audiology evaluation, which was reported in a graphical display 
rather than in numerical form.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
Unfortunately, the August 2010 VA examiner failed to comment on 
the results of the September 2004 audiology evaluation.

The Board also notes that the August 2010 VA examiner provided 
additional information that further confuses the issue on appeal.  
In this regard, the examiner indicated that the Veteran's 
tinnitus was likely associated with hearing loss and that the 
Veteran reported that the onset of tinnitus was during his 
military service.  The examiner then opined that the Veteran's 
hearing loss was less likely as not related to military noise 
exposure.  This opinion was based on a September 1969 audiology 
evaluation that showed that the Veteran's hearing loss was normal 
2 weeks prior to discharge.  As noted above, however, that the 
absence of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford, 3 Vet. App. at 89.

Given the inadequate and seemingly conflicting opinions by the 
May 2007 and August 2010 VA audiologists, the Board finds that a 
VA examination, by an Ear, Nose, and Throat (ENT) physician would 
be helpful in resolving the claim on appeal.

The AMC/RO's attention is directed to VA Fast Letter 10-35, dated 
September 2, 2010.  This letter addresses Modifying the 
Development Process in Claims for Hearing Loss and/or Tinnitus.  
In the present case, based on the Fast Letter, it appears that 
the Veteran military occupational specialty resulted in a Highly 
Probable exposure to hazardous noise.  As such, the guidelines 
indicate that VA "would be obligated to request a VA examination 
and opinion to determine if there is a medical nexus.  The level 
of probability of exposure conceded, such as "Highly Probable" 
or "Moderate," should be included in the information provided 
to the examiner in the body of the examination request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination, by an ENT physician, at a VA 
medical facility.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Prior to the examination, the claims 
folder and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.  The 
audiologist is instructed that the Veteran's 
exposure to hazardous noise in service was 
Highly Probable.  

The physician is requested confirm whether 
the Veteran currently has a hearing loss 
disability under the provisions of 38 C.F.R. 
§ 3.385 and, if so, whether it is at least as 
likely as not (i.e., a 50 percent probability 
or greater) that such hearing loss is related 
to service.  In rendering this opinion, the 
physician should review the May 2007 
examination report, along with the August 
2007 addendum, and the August 2010 VA 
examination report.  The physician should 
specifically indicate whether he or she 
agrees or disagrees with the May 2007 VA 
examiner's opinion that the Veteran's 
tinnitus was related to service but his 
hearing loss was not and discuss the 
rationale for such opinion.

The physician is also requested to opine on 
the results of the September 2004 private 
audiogram found in the claims file - 
specifically, to translate any graphical 
displays of test results into appropriate 
numerical form.  

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to information in 
the claims folder.

2. The Veteran must be given adequate notice 
of the date and place of any requested 
examination sent to his current address.  A 
copy of any notification must be associated 
with the claims file.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have an adverse effect on his 
claim.

3.  The AMC/RO must review the claims file 
and ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above and any 
additional development deemed necessary, the 
issue of entitlement to service connection 
for hearing loss should be reviewed.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



